NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted July 22, 2010*
                                   Decided July 23, 2010

                                           Before

                             FRANK H. EASTERBROOK, Chief Judge 

                             RICHARD A. POSNER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 10‐1345

UNITED STATES OF AMERICA                         Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Eastern District of Wisconsin.

       v.                                        No. 00‐CR‐36

DEANGELO A. CROSS                                Rudolph T. Randa,
    Defendant‐Appellant.                         Judge.

                                         O R D E R

       DeAngelo Cross appeals the district court’s denial of his motion to reduce his
sentence under 18 U.S.C. § 3582(c)(2).  Specifically, he argues that Amendment 599 to the
sentencing guidelines shows that he was double‐punished when he was sentenced for bank
robbery and under 18 U.S.C. § 924(c) for using a gun during that robbery.   




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(A).
No. 10‐1345                                                                               Page 2

        Cross was sentenced after he pleaded guilty to four counts of bank robbery, 18 U.S.C.
§ 2113, and one count of using a firearm in furtherance of the fourth bank robbery, 18 U.S.C.
§ 924(c).  During sentencing, the court increased the offense level for the first three bank
robbery counts because Cross brandished or possessed a firearm.  U.S.S.G. § 2B3.1(b)(2)(C). 
The court did not apply a similar increase for the fourth robbery because of instructions in
an application note to U.S.S.G. § 2K2.4 that a sentence not be enhanced for use of a firearm if
a defendant is also being sentenced for using a firearm under 18 U.S.C. § 924(c).  U.S.S.G.
§ 2K2.4, cmt. n.2 (1998).1  The court sentenced Cross to 220 months’ imprisonment on each
of the first four counts, to run concurrently, and 84 months’ imprisonment on the fifth count
under § 924(c)(1), to run consecutively with the sentences on the first four counts.  The court
later denied Cross’s § 3582(c) motion on grounds that Amendment 599 did not affect his
sentence under § 924(c).

        Cross maintains on appeal that Amendment 599 sought to shield defendants from
“duplicated punishment,” which occurs, he argues, when a defendant receives both a
sentence for a violent crime in which a gun was used and a sentence under § 924(c) for using
a gun during that crime.  But Amendment 599 simply altered the application note and
clarified the circumstances when a court may impose a weapon’s enhancement for a
defendant convicted of a firearm offense under § 924(c).  United States v. Alcala, 352 F.3d
1153, 1156 (7th Cir. 2003); United States v. Howard, 352 F.3d 332, 338 (7th Cir. 2003).  As
amended, the application note states that “if a defendant is convicted of two armed bank
robberies, but is convicted under 18 U.S.C. § 924(c) in connection with only one of the
robberies, a weapon enhancement would apply to the bank robbery which was not the
basis for the 18 U.S.C. § 924(c) conviction.”  U.S.S.G. § 2K2.4, cmt. n.4 (2009).  Because Cross
did not receive a weapon enhancement for the fourth bank robbery count, the district court
correctly concluded that Amendment 599 did not alter Cross’s sentence.

                                                                                    AFFIRMED.




       1
           The text of this note is now at Application Note 4.  See U.S.S.G. app. C, amend. 642.